Title: To Thomas Jefferson from William Adamson, 29 June 1801
From: Adamson, William
To: Jefferson, Thomas


               
                  Esteemed friend
                  New York the 29th. of June 1801.—
               
               I beg to be permitted the liberty of congratulating thee on the late happy event which placed thee at the head of the federal Goverment, & gave thy Country a chief Majestrate, whose republican virtues, & political wisdom, cannot fail of consolidating her Liberty, & securing her happiness, not only for the present generation, but for ages yet remote!—May the great ruler of the universe who raised thee up for this great & benificent purpose, grant that thy administration may redound to thy own happiness & to that of this so favor’d nation, & that the memory thereof may be venerated to the end of time!—Already the happy presage of this desirable result is visible to a common observer, in the diminution of party Spirit, & the assuagment of those bickerings & heart burnings wch. corroded the public happiness during the three last years of the late administration, & domestic repose is no longer invaded by threats of political persecution—no longer are Banks & public institutions design’d for the facility of commerce, & the aid of industry, render’d engines of party animosity, & exclusive patronizers of political intolerance—Merchants are not now afraid to speak their sentiments thro’ apprehensions that their credit wd. be run down, nor tradesmen thro’ fear that their families might starve shd. they incur the displeasure of a favor’d party who stiled themselves the exclusive federalists; but whose main object, I ween, was to sap the foundations of this most happy constitution, & by gradual inroads establish a Tyranny, either Monarchical or Oligarchical, on its ruins: but the intervention of kind providence has frustrated their flagicious machinations, & now scarce one of them dares to raise their voice against the vox populi. vox dei, but the chief leader of this fallen party resident in this City, who having become infuriate thro’ disappointed ambition, does not cease to belch his rage against the Man of the people: but this thrice favor’d people may laugh at his malignity, in the security of their rights; & the patriot emigrant who seeks asylum from persecuting despotism, under the banners of repuplican virtue, may repose under the sanctity of its sacred protection, instead of the dreadful apprehension of being deliver’d over to his merciless persecutors, hourly scaring him; as was the case wth. my virtuous frd: Arch: Ham: Rowan, who quit this Country in as much as Secretary Pickering wd. not deign to reply to his notes, requesting to know whether he shd. consider this country a safe asylum, after the passing of the Alien act. — Such & greater still are the happy effects rebutting from the elevation of one virtuous & good man to the supreme majestracy of a nation—a nation for a while besotted by the artifices — the subdolus artifices & intrigues of the enemies of her Liberty, & of her happiness who to blind the eyes of the multitude, calumniated, vilified & decry’d the virtuous, whilst they wth. equal sedulousness, extoll’d & applauded the vicious! but almighty God, for the sake of these virtuous, has saved the nation, & overthrown the machinations of the wicked, by opening the eyes of the people to view their true interests in a proper light!—There is nothing of adulation in these observations, they are the result of strict attention to the affairs of a Country wch. I visitted with enthusiastic expectation above four years ago, & thro’ wch. I have continued all this time to travel—a Country wch. I Shd. now wish to adopt as my own, did the naturalization act not preclude me this blessing!—I fondly hope thou will not regard the liberty I hereby take as any way intrusive, but as thou art unacquainted with the language of my pen, it may be necessary to request thee to recognize me as the same person who was favor’d with an introductory Lettr. to thee from Judge Burk of Charleston S:C: under the name wch. my annex’d signature designates, & as a partner in the Mercantile House of Geo: Smith & Co. of Hamburgh, in consequence of wch. I often did myself the pleasure of visitting thee at Francis’ Hotel in Philada.—Being considerably immersed in Mercantile affairs, I seldom put my pen to paper on the subject of politics, but having another object in view in indulging myself in this liberty, of which anon, I could not resist the impetus of my feelings to express a few words on a subject wch. so much interests them, & in wch: I crave thy kind indulgence towards a man who is penetrated with a just sense of the dignity of the personage to whom he thus addresses, as well as with a high veneration for his talents & his virtues!
               I beg now to explain my object in taking this liberty!—The house in which I am connected in trade, having the large capital of two millions of Dollars engaged in the Commission line, we wish to keep this sum fully occupied in accommodating our friends in the United States, in advancments on their consignments, &c ; and as Hamburgh, from having been the emporium of European commerce, during the war, must experience a great diminution of her trade in the event of a general peace: we have it in contemplation to establish a branch of our House at Amsterdam, where many of our commercial friends already begin to consign their adventures, and centre their commercial operations: & as the consular office is of the greatest advantage to a commercial House, to hold in any of it’s members, on behalf of the Country whose trade it cultivates, from the influence it gives amongs the Merchants of that Country, & the consequent extention of it’s trade, it wd. be a favor of the utmost magnitude that thou couldst confer on me, to honor me with the appointment of Consul for the United States either at Hamburgh or Amsterdam, Shd. there be a vacancy:—the latter I should prefer!—In offering myself a candidate for this important office, I do it without a view to fee or reward, as I should not accept of either, & have candidly assign’d thee my true motive for seeking the Office, wch. should it be my good fortune to succeed to, it will be connected with my own interest as well, as it is my principle from attachment to the Country & its happy government, to fulfil the duties of with fidelity. On this occasion it may be necessary to acquaint thee that if requisite, I can get many testimonies in favor of the respectability of my House from some of the most eminent Mercantile Gentlemen in the United States, amongst whom I take the liberty of naming thy friend General Sam Smith of Baltimore, tho’ without his permissn: as I know that his friends & correspondents in London have written to his house on our behalf: & as to my own principles & character they are not unknown to Commodore Nicholson & Coll. Few here, Cap: Jones, Philada., Doctor Logan Germant:, Jno. Dickinson, Wilmington, whom I used to visit with my frd: A: H: Rowan when he lived in that neighbourhood.— Shd. I be honor’d wth. a reply, my address is at Franklin, Robinson & Co’s. here!—I am wth. great consedern.
               Thy respectful frd.
               
                  
                     Wm Adamson
                  
               
             